Citation Nr: 1618614	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  07-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vincent J. Pastore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from November 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that determined the Veteran's service-connected PTSD warranted an increased 30 percent disability rating, effective as of February 2, 2006, the date of the Veteran's claim for an increase.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in September 2007, the RO determined that the PTSD warranted a 50 percent disability rating, effective as of February 2, 2006.  Later, in May 2014, the RO determined that the PTSD warranted a 70 percent disability rating, effective as of February 2, 2006.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

In January 2013, the Veteran testified at a video conference hearing over which a Veterans Law Judge of the Board presided.  A transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the Veterans Law Judge clarified the issues on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In a correspondence dated in March 2016, the Veteran was informed that the Veterans Law Judge who conducted the January 2013 hearing was no longer employed by the Board.  The Veteran was offered the opportunity to be scheduled for an additional hearing, however, he did not reply within 30 days of the notice letter, thus, it is assumed that he does not wish to appear for an additional hearing.

This matter was previously before the Board in February 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues on appeal had previously included entitlement to a total disability rating based on individual unemployability (TDIU).  However, by rating action dated in January 2016, the RO granted entitlement to a TDIU, effective as of February 2, 2006, the date of the Veteran's claim.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms of the Veteran's PTSD have more nearly approximated total occupational and social impairment throughout the appeal period.
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a disability rating of 100 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As the Board is granting the claim in full, further discussion of the VCAA is unnecessary.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran's service-connected PTSD is currently rated as 70 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: 
A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

The symptoms recited in the criteria in the rating schedule for rating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 
A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

 A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

 A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of a September 2002 Statement of the Case, there was no timely filed substantive appeal or receipt of additional evidence within the relevant appellate period that relates to the service-connected PTSD.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the October 2006 rating action is the proper rating decision on appeal.

A VA examination report dated in September 2006 shows that the Veteran reported experiencing ongoing symptoms associated with PTSD.  He indicated that he was not working, having been fired for sleeping on the job, though he referenced a series of motor vehicle accidents and frequent arguments with his boss and co-workers.  He reported continued recurrent intrusive and distressing thoughts and images relating to Vietnam occurring three to four times daily.  He added that he would have distressing nightmares related to Vietnam occurring about four times a year. He denied flashbacks and intense psychological and physiological distress upon exposure to cues that remind him of his Vietnam experiences.  He also endorsed persistent avoidance of stimuli associated with his traumatic events and a numbing of general responsiveness.  He reported efforts to avoid conversations, people, and activities that would arouse recollections of his traumatic stressors.  He also reported a diminished interest and participation in significant activities and feelings of detachment and estrangement from others.  His affect was relatively broad in range and there was no evidence of a sense of foreshortened future.  He added ongoing symptoms of increased arousal, irritability, and outbursts of verbal anger. He described difficulties with concentration and attention.  He also endorsed ongoing symptoms of hypervigilance and an exaggerated startle response.  He had decreased interest and enjoyment in previously pleasurable social activities while he did report an ongoing good relationship with his girlfriend of four years.  He had decreased intimacy and a decreased libido.  He also reported decreased contact with his brother, and had no other close friends.  It was indicated that his symptoms continued to cause him a moderate level of impairment in social and occupational functioning.

Mental status examination revealed that he arrived on time for his scheduled appointment.  Personal hygiene was fair.  He appeared alert and. Oriented times three, although he did miss the date by one day.  He appeared to be generally cognitively intact and of average intellectual ability.  Eye contact was fair.  Gait was steady.  Speech was within normal limits.  He was generally cooperative in providing information.  He described his current mood as a little down.  Affect was generally broad.  He denied current suicidal and homicidal ideation as well as auditory and visual hallucinations.  Thought. processes were linear and coherent.  There was no evidence during the evaluation that he was responding to internal stimuli.  Insight and judgment appeared fair.  He reported being able to independently complete his activities of daily living and appeared competent, for  VA purposes, to manage his own finances.  The diagnoses were PTSD; recurrent moderate major depressive disorder; and alcohol and cannabis abuse in full sustained remission.  A GAF of 55 was assigned.

VA outpatient treatment records dated from November 2006 to September 2007 show that the Veteran was treated intermittently for symptoms associated with PTSD, to include, panic attacks, flashbacks, intrusive memories, sleep disturbance, and problems with authority figures.  He also endorsed increased depression with suicidal ideations.

A VA examination report dated in March 2008 shows that the Veteran reported having had a couple of jobs, but that he lost them as the symptoms associated with his PTSD had become worse.  He provided disjoined and vague responses regarding his mental and emotional problems.  He described chronic problems with concentration, short-term memory, disorganization, anger, and aggression.  He added that he had trouble keeping a job.  He also endorsed nightmares and sleep disturbance, averaging five to six hours of sleep per night.  Mental status examination revealed that he presented to the examination disheveled, with poor hygiene, and unshaven.  He was verbal but not cooperative and quite vague in his responses.  This was said to appear qualitatively different than individuals with true attention deficit hyperactivity disorder.  Rapport was established because of this pattern.  Social skills were quite poor.  Thought process was generally logical, but often off topic.  He was irritable and depressed, though well-oriented to time, place, person, and situation.  Reasoning and judgment were poor.  Fund of general information and verbal comprehension were average.  He performed well on arithmetic tasks.  He reported difficulty with concentration and had some trouble on digit span task.  He reported great difficulty with short- and long-term memory and could recall only two out of three items at five minute delay.  He reported that he had had a head injury with a mild concussion after a motor vehicle accident in 2005, with some difficulty with thinking (concentration, short-term memory, and poor organization) before the accident, but it was much worse after the accident.  He reported general anxiety and panic-like symptoms, particularly when driving over bridges which remind his of his car accidents.  He described a great deal of anger, aggression, and a significantly depressed mood.  He added that he would sometimes hear whispering.  The examiner noted this could be an effect of his polysubstance dependence or the depression.  He exhibited signs of some paranoia and persecutory thinking.  He reported passive suicidal thoughts but stating he would never act
on theme because of his young children.  He reported prior homicidal thinking but no real plans to act on this or organized homicidality.  The examiner noted significant impact of various mental health symptoms on both social and occupational functioning, though there was concern about credibility and clear motivation for secondary gain.  The examiner stated that he did not report significant PTSD symptoms, though, there was evidence of likely exaggeration of symptoms.  Results of a Minnesota Multiphasic Personality Inventory test were said to be invalid.  The diagnosis was chronic PTSD; recurrent major depressive disorder; and polysubstance abuse in partial remission.  A GAF of 50 was assigned.  The examiner added that the depression related in part to the PTSD, as well as in part to significant  psychosocial stressors that had been experiencing.  He was said to have shown signs of antisocial personality traits that  had been present since childhood, which contributed to his overall social and occupational dysfunction.

VA outpatient treatment record dated from March 2008 to April 2010 show intermittent treatment for symptoms associated with PTSD, to include nightmares, night sweats, sleep disturbance, paranoia, flashbacks, intrusive thoughts, impaired concentration and short term memory, emotional detachment, social avoidance, anxiety, depression, anger, increased startle response, foreshortened sense of future, hearing voices associated with traumatic combat events, and sitting with his back to the wall in restaurants. 

A VA examination report dated in March 2011 shows that mental status 
examination revealed that the Veteran's speech was tangential, vague, and lacked goal directedness.  Communication was difficult due to lack of focus.  He was a poor historian.  He endorsed flashbacks described as debilitating.  He made 
appropriate eye contact and was cooperative.  He denied suicidal or homicidal 
thoughts, ideation, plans, or intent.  He appeared disheveled.  Amotivational syndrome was said to keep him from accomplishing usual activities of daily living most days.  He was oriented in all spheres.  His memory was said to be comparable to that of his peers, but he described concentration as difficult.  He denied obsessive or ritualistic behavior that interfered with routine activities.  Rate and flow of speech was within normal limits.  Panic attacks were almost constant if he didn't take medication.  He would only be around crowds when medicated.  He rated his depression as five or six on a scale of 10.  He would become intimidating with authority or others that annoyed him.  He would sleep three to four hours once to twice per week resulting in increased fatigue.  His PTSD symptoms were said to include depressed mood daily, diminished interest or pleasure in activities, insomnia or hypersomnia, fatigue or loss of energy, and poor concentration or indecisiveness.  The diagnosis was chronic PTSD and recurrent major depressive disorder.  A GAF of 50 was assigned.  

A VA general medical examination report dated in April 2011 shows that the Veteran was noted to have a diagnosis of PTSD with chronic anxiety and depression.

A letter from Dr. L. Alexander, a psychotherapist, dated in June 2011, shows that the Veteran was said to have a 39 year history of struggling with grief, depression, and survivor's guilt.  He was divorced twice, had driving while intoxicated convictions, and was unemployed.  His mother and younger brother both died in the preceding year.  He was deemed to meet the criteria for a diagnosis of PTSD.  He was noted to experienced regular nightmares, flashbacks, panic attacks, isolation, intrusive thoughts, sleep disturbance, anger, and suicide attempts.  A GAF of 41 was assigned.  Dr. Alexander concluded that the Veteran had total social and occupational impairment dating back to when his PTSD symptoms started.  She indicated that her opinion was based on all of the medical records and reports in the Veteran's files.

During the January 2013 Board hearing, the Veteran testified that he continued to experience ongoing symptoms associated with his PTSD.  He endorsed increased anger, sleep disturbance, and isolation which he would treat with medication.  He also noted that he was no longer able to work. 

Records received from the Social Security Administration show that the Veteran was found to be unable to sustain normal work without interruption due to his mental health symptoms.  Records cited an increase in PTSD symptoms with evidence of auditory and visual hallucinations, suicidal ideation, and panic attacks. 

A VA examination report dated in November 2013 shows that the Veteran was diagnosed with PTSD, and that a GAF of 50 was assigned, suggesting deficiencies in most areas.  Symptoms were said to include depression, anxiety, suspiciousness, panic attacks weekly or less often, sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stress to include workplaces, and both a difficulty and an inability to establish and maintain effective relationships.  The examiner further noted likely impairment in obtaining gainful employment based on a checkered occupational history, increased symptoms, and secondary to  medications.

The issue in this case is whether the symptoms of the PTSD have more nearly approximated the criteria for the current 70 percent rating or a 100 percent rating.  If the evidence is evenly balanced, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The Board finds that the evidence is at least evenly balanced.  Although the Veteran does not have the majority of symptoms listed in the criteria for a 100 percent ratings, the symptoms that he has had throughout the appeal period have caused a degree of occupational and social impairment that has approached total.  At the beginning of the appeal period, in September 2006, the evidence reflects that the Veteran was fired for sleeping on the job which as likely as not due to the PTSD related sleep disturbances.  Moreover, at that time, he had decreased contact with his brother and no other close friends.  In addition, Dr. Alexander opined that the Veteran had total occupational and social impairment dating back to the time his PTSD symptoms started.  While an examiner's characterization of the level of occupational and social impairment is not binding on the Board, Dr. Alexander explained her conclusions based on her examination findings and review of the evidence of record, and her opinion is consistent with the evidence of record.  It is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

While there is other evidence indicating less than total occupational and social impairment, the evidence is at least evenly balanced on this point.  As noted above, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Entitlement to a 100 percent rating for PTSD is therefore warranted.  As the Board has granted the maximum 100 percent rating, consideration of an extraschedular rating is not warranted.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).


ORDER

A disability rating of 100 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


